Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 8-11 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/02/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 20110284373 A1).
Regarding claim 1, Sato teaches a sputtering target containing Co, Cr, and Nb2O5 (para 0093), wherein Nb2O5 is a metal oxide component (para 0030, 0031). Additionally, Sato teaches an alloy base material (i.e. without the inorganic particle component) composition of 5 to 40 at% Cr, 5 to 30 at% of Pt, and the remainder being Co (para 0016), which equates to a Cr to Co ratio ranging from 5/90 to 40/30, or 1/18 to 4/3. The addition of Nb2O5 to the metal phase would change the molar percentages of each component; however, the molar ratio of Cr to Co would not change. Sato teaches the molar ratio of Cr to Co is between 1/18 and 4/3 but does not explicitly teach that the ratio is 1/2 or more. However, one would have expected the use of any value within the Sato range to have yielded similar results. Absent any showing of criticality, it .

Claims 2 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 20110284373 A1) in view of Ikeda (US 20150170890 A1).
Regarding claim 2, Sato teaches the target contains only Nb2O5 as the metal oxide component (para 0093). Sato fails to explicitly teach the molar content of Nb2O5 is between 5 and 15 mol%. However, Ikeda teaches a sputtering target with 5 to 40% Cr, 5 to 30% Pt, and the remainder Co (para 0024), as in Sato (para 0016), and the amount of the oxide phase containing 5 to 25 mol% (para 0025). Though Ikeda is silent to using Nb2O5 as the oxide, both Ikeda and Sato teach using Ti2O3 as an oxide (Ikeda para 0025; Sato para 0031) and therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the oxide ratio of Ikeda in the sputtering target of Sato due to Nb2O5 and Ti2O3 being recognized as alternatives by Sato. Sato in view of Ikeda teaches 5 to 25 mol% of Nb2O5 but does not explicitly teach 5 to 15 mol%. However, one would have expected the use of any value within the Ikeda range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within 5 to 25 mol%, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.
Regarding claim 5, Sato teaches between 30% (when 40% Cr and 30% Pt) and 90% (when 5% Cr and 5% Pt) Co in the alloy phase of the target (para 0016). Considering the molar content of 5 to 
Example Calculation 
With 100 mol basis of alloy, 30 mol of Co, 40 mol of Cr, 30 mol of Pt (mol% = at% for atomic species) and 25 mol% of Nb2O5 when the phases are combined, The number of moles of Nb2O5 added is equal to the number of moles of alloy (100) multiplied by the molar fraction of Nb2O5 (0.25) and divided by the molar fraction of alloy (0.75). Therefore, in this case there are 100*(0.25/0.75) = 33.33 moles of Nb2O5
                
                    C
                    o
                     
                    m
                    o
                    l
                    %
                    =
                    
                        
                            m
                            o
                            l
                             
                            C
                            o
                        
                        
                            T
                            o
                            t
                            a
                            l
                             
                            m
                            o
                            l
                        
                    
                    *
                    100
                    =
                    
                        
                            30
                        
                        
                            
                                
                                    100
                                    +
                                    33.33
                                
                            
                        
                    
                    *
                    100
                    =
                    22.5
                    %
                     
                    C
                    o
                
            

Regarding claim 6, Sato teaches 5 to 40% Cr in the alloy phase of the target (para 0016). Considering the molar content of 5 to 25 mol% oxide taught by Ikeda as described in the claim 2 rejection, the overall mol% of Cr would change. Specifically, the Cr content would vary between 3.75% (when 5at% Cr and 25 mol% Nb2O5) and 38% (when 40at% Cr and 5 mol% Nb2O5). Though Sato fails to explicitly teach 30 to 60 mol% of Cr, one would have expected the use of any value within the Sato range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of 
Regarding claim 7, Sato explicitly teaches 5 to 30 % of Pt in the target (para 0016). Considering the molar content of 5 to 25 mol% oxide taught by Ikeda as described in the claim 2 rejection, the overall mol% of Pt would change. Specifically, the Pt content would vary between 3.75% (when 5at% Pt and 25 mol% Nb2O5) and 28.5% (when 30at% Pt and 5 mol% Nb2O5). Though Sato fails to explicitly teach 5 to 30 mol% of Pt, one would have expected the use of any value within the Sato range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within 3.75 to 28.5 mol%, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 20110284373 A1) in view of Girt (US 20050058855 A1).
Claim 3:
Regarding claim 3, Sato teaches the volume ratio of inorganic particles (oxides) is 50% or less (para 0013). Though Sato does not explicitly teach 30 vol% or more, one would have expected the use of any value within the Sato range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values between 0 and 50 vol%, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details. 
Furthermore, Sato fails to explicitly teach the sputtering target has a content of 2 to 5 mol% Nb2O5 and further comprises at least one metal oxide other than Nb2O5. However, Girt teaches a film comprising a CoCrPt alloy with 2 to 7 mol% Nb2O5 and up to 10 mol% of Cr and Co oxide (para 0023) and states that the film can be formed by sputtering a target with oxide material incorporated (para 0047). Because Girt teaches that such sputtering targets were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the oxide composition of Girt with the Sato alloy composition with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). 
Claim 4:
Regarding claim 4, as described in the claim 3 rejection, Girt teaches Cr and Co oxides (Cr2O3 and CoO) in addition to Nb2O5 (para 0023).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Singh (US 20100159286 A1) teaches a film containing 20 to 60% Cr, which more closely aligns with the claimed range, and 0 to 20% oxide with the remainder Co. Ataka (US 20130209836 A1) teaches a Ru containing alloy (CoCrRuW) with an oxide layer. Goto (US 20160276143 A1) teaches the oxides should be 6 to 10 mol% of the entire target, Cr should be greater than 30%, Pt should be less than 70%, and Ru can be included as an additive to the alloy phase.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK S OTT/Examiner, Art Unit 1794                                                                                                                                                                                                        
/JAMES LIN/Supervisory Patent Examiner, Art Unit 1794